Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tony Taylor appeals the district court’s order denying relief on his 28 U.S.C. § 2255 (2012) motion. Taylor’s conviction became final in 2008, and he filed his *229§ 2255 motion in 2012. Under our recent decision in Whiteside v. United States, 775 F.3d 180 (4th Cir.2014) (en banc), Taylor’s § 2255 motion was untimely. We accordingly affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.